                 Case 2:20-cv-00592-JCC Document 11 Filed 07/01/20 Page 1 of 3



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   LOCALS 302 AND 612 OF THE                                CASE NO. C20-0592-JCC
     INTERNATIONAL UNION OF OPERATING
10
     ENGINEERS CONSTRUCTION INDUSTRY                          ORDER
11   HEALTH AND SECURITY FUND et al.,

12                             Plaintiffs,
            v.
13
     RECLAIM COMPANY LLC, a Washington
14
     limited liability company,
15
                               Defendant.
16

17
            This matter comes before the Court on Plaintiffs’ motion for entry of default judgment
18
     (Dkt. No. 8). Having thoroughly considered the motion and the relevant record, the Court FINDS
19
     as follows:
20
        1. Plaintiffs properly served Defendant on May 5, 2020, (Dkt. No. 3);
21
        2. The Clerk entered an order of default against Defendant on June 1, 2020, (Dkt. No. 7);
22
        3. Defendant has failed to appear or otherwise defend in this action;
23
        4. This action is properly within the jurisdiction of the Court and venue is proper; and
24
        5. The factors set forth in Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986), support
25
            granting default judgment in Plaintiffs’ favor.
26
            //

     ORDER
     C20-0592-JCC
     PAGE - 1
                 Case 2:20-cv-00592-JCC Document 11 Filed 07/01/20 Page 2 of 3




 1          Accordingly, the Court hereby GRANTS Plaintiffs’ motion for entry of default judgment

 2   (Dkt. No. 8). The Court further FINDS and ORDERS as follows:

 3      1. Defendant has contractual obligations to promptly and fully report for and pay

 4          contributions and dues to Plaintiff Trusts on behalf of each of its employees who are

 5          members of the bargaining unit represented by Plaintiff Local 302. (See Dkt. No. 8 at 7.)

 6      2. Defendant specifically accepted the Plaintiff Trusts’ trust agreements and thereby agreed

 7          to pay the Health and Welfare Trust, the Pension Trust, and the Training Trust liquidated

 8          damages equal to 12 percent of all delinquent contributions or $25.00 per month,
 9          whichever is greater; 12 percent annual interest accruing upon each monthly contribution
10          delinquency from the first day thereof until fully paid; and as attorney fees and costs,
11          which Plaintiff Trusts incurred in the collection of Defendant’s unpaid obligations. (See
12          id. at 8.)
13      3. Defendant failed to pay its contributions and dues for the period of August 2019 through
14          November 2019. (See id.)
15      4. Plaintiffs are entitled to an award of attorney fees and costs, and Plaintiffs’ request for
16          $414.00 in attorney fees is reasonable.
17      5. Plaintiffs are AWARDED judgment against Defendant in the amount $57,663.41,
18          consisting of:

19                a. $45,134.26 in contributions;

20                b. $2,973.38 in dues;

21                c. $5,417.47 in liquidated damages;

22                d. $3,269.30 in pre-judgment interest;

23                e. $414.00 in attorney fees; and

24                f. $455.00 in costs.

25      6. The Clerk is DIRECTED to close this case.

26          //


     ORDER
     C20-0592-JCC
     PAGE - 2
              Case 2:20-cv-00592-JCC Document 11 Filed 07/01/20 Page 3 of 3




 1          DATED this 1st day of July 2020.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-0592-JCC
     PAGE - 3
